                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


 JPMORGAN CHASE BANK, WA.,

                          Plaintiff,          Civ. No. 18-13946 (KM/MAH)

V.
                                                          ORDER
JAMES FARM!, et al.,

                          Defendants.




      IT APPEARING that this mortgage foreclosure action, No. F-01 1096-18,
was filed in the Superior Court of New Jersey, Chancery Division, Morris
County, on May 24, 2018 (DE 2-2); and it further

      APPEARING that defendant Julia Farah was personally served on May
29, 2018, and that defendant James Farah was personally served on June 11,
2018 (DE 2-5) (these defendants referred to collectively herein as the
“Mortgagors”); and it further

      APPEARING that on August 16, 2018, the Mortgagors filed answers and
counterclaims in state court (DE 2-3, 2-4); and it further

      APPEARING that on August 27, 2018, the plaintiff, JPMorgan Chase
Bank, National Association (“JPMorgan”), filed in state court a motion for
appointment of a rent receiver (DE 1-3); and it further

      APPEARING that on September 21, 2018, the Mortgagors filed a Notice of
Removal (DE 1) of this action to federal court pursuant to 28 U.S.C.   §   1441
and 1446, based on this Court’s federal question jurisdiction under 28 U.S.C.     §
1331; and it further




                                        1
       APPEARING that on October 4, 2018, JP Morgan filed a motion (DE 2) to
remand the case to state court, pursuant to 28 U.S.C.         § 1447; and it further
       APPEARING that the Mortgagors filed papers in opposition (DE 4) to the
motion to remand, that JPMorgan filed a reply (DE 7), and that the Mortgagors
filed a supplement to their opposition (DE 9); and it further

       APPEARING that on December 18, 2018, Judge Hammer filed a Report
and Recommendation that the motion to remand be granted, and the matter be
remanded to state court;1 and it further

       APPEARING that on January 15, 2019, the Mortgagors, having been
granted an extension of time to do so, filed an Objection (DE 15) to the Report
and Recommendation; and it further

       APPEARING that the Report and Recommendation concerns a dispositive
matter, and is therefore reviewed by this Court de novo;2 and it further

       APPEARING, upon this Court’s thorough, de novo review of Judge
Hammer’s well-reasoned Report and Recommendation, that it contains no error
of law, abuse of discretion, or error of fact;

       IT IS, this   27th   day of February, 2019,
       ORDERED that the Report and Recommendation (DE 10) is AFFIRMED
and adopted in its entirety, as if set forth here in full; and it is further


I      Judge Hammer found that removal was procedurally defective in that it
occurred two months after the expiration of the 30-day deadline. See 28 U.S.C. §
1446(bfll). JPMorgan’s motion for appointment of a rent receiver, he held, was not an
amended pleading containing a previously-unasserted federal claim that would restart
the running of the 30-day deadline. See 28 U.S.C. § l446(b)(3). He held in the
alternative that the removal was jurisdictionally defective in that the state mortgage
foreclosure complaint did not assert any federal claim, and matters asserted in
defense are not relevant under the usual well-pleaded complaint rule. The governing
principles of law are set forth in the Report and Recommendation, as well as a prior
opinion of this court involving these parties, JFMorgan Chase v. Farah, Civ. No. 16-
3056, 2016 WL 8674607 (D.N.J. Dec. 12, 2016) (McNulty, J.).
2     See 28 U.S.C. § 636(b); Fed. R. Civ. P. 72(b); D.N.J. Loc. R. 72.lc(2); In re U.S.
Healthcare, 159 F.3d 142, 146 (3d Cir. 1998).

                                             2
      ORDERED that the motion (DE 2) of JP Morgan to remand this case, No.
F-01 1096-18, to the Superior Court of New Jersey, Chancery Division, Morris
County, pursuant to 28 U.S.C.   §   1447, is GRANTED.
     The clerk shall close the file.



                                                    )
                                              HON. KEVIN MCNULTY, U.S.D•




                                        3
